            Case 1:14-cv-03211-CCB Document 70 Filed 03/22/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND

CLAUDIA HARBOURT, et al.,                       *

       Plaintiffs,                              *

       v.                                       *            Case No. 14-cv-3211 CCB

PPE CASINO RESORTS                              *
MARYLAND, LLC,
                                                *
       Defendant.
                                                *
                                               ***

                             CLERK’S ORDER TAXING COSTS

       On August 2, 2018, this Court entered final judgment in favor of Defendant PPE Casino

Resorts Maryland, LLC and against Plaintiffs Claudia Harbourt, et al. ECF No. 66. Defendant

filed a timely bill of costs on August 8, 2018. ECF No. 67. Plaintiffs filed a timely opposition to

Defendant’s bill of costs on August 21, 2018. ECF No. 68. Defendant filed a reply to Plaintiffs’

opposition on August 23, 2018. ECF No. 69. For the following reasons, Defendant will be

awarded costs in the amount of $3,991.15.

                                      Standard of Review

       “Unless a federal statute, these rules, or a court order provides otherwise, costs—other

than attorney’s fees—should be allowed to the prevailing party.” See Fed. R. Civ. P. 54(d)(1).

There is a presumption that the prevailing party will be awarded costs, Wyne v. Medo Indus., 329

F. Supp. 2d 584, 586 (D. Md. 2004) (citing Cherry v. Champion Int’l Corp., 186 F.3d 442, 446

(4th Cir. 1999)), and “it is incumbent upon the unsuccessful party to show circumstances

sufficient to overcome the presumption favoring an award of costs to the prevailing party.”

Wyne, 329 F. Supp. 2d at 586 (citing 10 Charles A. Wright, Arthur R. Miller & Mary Kay Kane,
          Case 1:14-cv-03211-CCB Document 70 Filed 03/22/19 Page 2 of 3



Federal Practice & Procedure § 2668 at 232 (3d ed. 1998)). However, not every litigation

expense is recoverable under Rule 54(d); the costs that “may” be taxed are enumerated in 28

U.S.C. §§ 1920, 1921, and 1923. Charter Med. Corp. v. Cardin, 127 F.R.D. 111, 113 (D. Md.

1989); Advance Bus. Sys. & Supply Co. v. SCM Corp., 287 F. Supp. 143, 162 (D. Md. 1968),

aff’d, 415 F.2d 55 (4th Cir. 1969). Taxation of costs is entrusted to the Clerk in the first instance,

but the Clerk’s discretion to award costs is limited. In the exercise of this discretion, the Clerk

may deny costs not permitted by statute, case law, or the Court’s Guidelines for Bills of Costs,

even if the opposing party has failed to make an objection. See U.S. District Court for the

District of Maryland Guidelines for Bills of Costs § I.A (2013) [hereinafter Guidelines].


                                              Analysis

       Defendant seeks $3,991.15 in costs for deposition transcript expenses, as detailed in

Defendant’s memorandum in support of costs. See ECF No. 67-1. Plaintiffs object to costs in

the amount of $1,303.50 for depositions not cited in Defendant’s Motion for Summary Judgment

as not reasonably necessary and non-taxable. See ECF No. 68 at 2-3. In reply, Defendant states

that the costs should be taxed because they are expressly taxable under the Guidelines. See ECF

No. 69 at 1.

       As the prevailing party, Defendant is entitled to the taxation of costs and may recover

expenses associated with obtaining original and copies of deposition transcripts “necessarily

incurred for use in the case.” See 28 U.S.C. § 1920(2). Plaintiffs’ contention that only

depositions used in support of a dispositive motion may be taxed is misplaced. Among the

deposition transcripts taxable in this Court are (1) depositions of parties, (2) depositions used in

support of a motion, and (3) depositions “reasonably necessary at the time of [their] taking.” See

Guidelines § II.D.1; LaVay Corp. v. Dominion Fed. Sav. & Loan Ass’n, 830 F.2d 522, 528 (4th




                                                  2
         Case 1:14-cv-03211-CCB Document 70 Filed 03/22/19 Page 3 of 3



Cir. 1987). Nevertheless, in this case, all the depositions for which Defendant seeks costs

actually were used in support of a dispositive motion. See ECF No. 69 at 2-3. Therefore, costs

for these deposition transcripts are expressly taxable under the Guidelines and will be awarded in

the full amount of $3,991.15. See Guidelines § II.D.1.f; see also Wyne, 329 F. Supp. 2d at 589

(taxing “those depositions submitted in connection with the dispositive motion that terminated

litigation . . . because they were reasonably necessary at the time of their taking and were

submitted in connection with the event which terminated the litigation”).

                                            Conclusion

       Accordingly, the costs are hereby taxed in favor of Defendant PPE Casino Resorts

Maryland, LLC and against Plaintiffs Claudia Harbourt, et al. in the amount of $3,991.15 and

included in the judgment.



                                                      FELICIA C. CANNON, CLERK

                                              By:                 /s/
                                                      David E. Ciambruschini, Deputy Clerk

                                                      Dated this 22nd day of March, 2019.




                                                 3
